NO. 07-04-0513-CR
                                     NO. 07-04-0514-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                      MARCH 17, 2005

                            ______________________________


                             GUSTAVO RAMIREZ, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

            NO. B15475-0404 & 15478-0404; HONORABLE ED SELF, JUDGE

                           _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Pursuant to pleas of guilty, appellant Gustavo Ramirez was convicted of aggravated

sexual assault in cause number B15475-0404 and sentenced to 12 years confinement and



      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
a $2,000 fine and convicted of burglary in cause number B15478-0404 and sentenced to

two years confinement and a $1,000 fine.


       The clerk’s records in these appeals reflect that the trial court entered certifications

of defendant’s right to appeal in which it certified these cases were plea bargain cases with

no right of appeal. By letter dated February 16, 2005, this Court notified appellant that the

certifications indicate no right of appeal and requested a response by March 7, 2005, noting

that failure to file amended certifications showing a right of appeal or failure to provide other

grounds for continuing the appeals would result in dismissal. See Tex. R. App. 25.2(a)(2)

& (d); see also Stowe v. State, 124 S.W.3d 228, 232 (Tex.App.–El Paso 2003, no pet.).

Appellant did not respond and no amended certifications indicating a right to appeal have

been filed in a supplemental record. Thus, we dismiss these appeals.


       Accordingly, these appeals are dismissed.2


                                            Don H. Reavis
                                              Justice


Do not publish.




       2
        The certification filed in cause number 07-04-0512-CR, an appeal from a revocation
order, indicates a right of appeal and was abated to the trial court for further proceedings.

                                               2